Name: Commission Regulation (EEC) No 1483/82 of 10 June 1982 re-establishing the levying of customs duties on yarn of synthetic textile fibres, products of category 56 (code 0560), originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 82 Official Journal of the European Communities No L 160/9 COMMISSION REGULATION (EEC) No 1483/82 of 10 June 1982 re-establishing the levying of customs duties on yarn of synthetic textile fibres, products of category 56 (code 0560), originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of yarn of synthetic textile fibres, products of category 56, the ceiling should be 2-04 tonnes ; whereas, on 28 May 1 982, imports into the Community of yarn of synthetic textile fibres of category 56, originating in Hong Kong, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3602/81 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Hong Kong, Having regard to Council Regulation (EEC) No 3602/81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 ( 1 ) of that Regulation provides that Ha$ ADOPTED THIS REGULATION : customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Article 1 Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; As from 14 June 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3602/81 , shall be re-established in respect of the following products, imported into the Community and originating in Hong Kong : Code Category CCT heading No NIMEXE code (1982) Description (i ) (2) (3) (4) 0560 56 56.06 A 56.06-11 ; 15 Yarn of man-made fibres (discon ­ tinuous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (  ) OJ No L 365, 21 . 12. 1981 , p. 90 . No L 160/ 10 Official Journal of the European Communities 11 . 6 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1982. For the Commission Karl-Heinz NARJES Member of the Commission